Citation Nr: 1217029	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on being permanently bedridden, based on the need for regular aid and attendance, or on the account of housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from March 1973 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the RO in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Service connection is in effect for the following disabilities: varicose veins, right lower extremity, rated as 40 percent disabling; residuals of traumatic brain injury, to include posttraumatic headaches, rated as 10 percent disabling.  

2.  The preponderance of the competent and probative evidence shows that the service-connected disabilities have not rendered the Veteran permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis. 

3.  The preponderance of the competent and probative evidence shows that the service-connected disabilities have not caused the Veteran to be permanently housebound.



CONCLUSION OF LAW

The requirements for SMC based on being permanently bedridden, based on the need for regular aid and attendance, or on the account of housebound status are not met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a letter to the Veteran from the RO in December 2008 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to SMC, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of the letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a May 2010 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran, his wife, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Pertinent Laws and Regulations

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2011).  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b)(3) (2011).  

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011). 

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2011).  

SMC is also payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(i) (2011).  

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a)  to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

Initially, it is noted that service connection is in effect for the following disabilities: varicose veins, right lower extremity, rated as 40 percent disabling; residuals of traumatic brain injury, to include posttraumatic headaches, rated as 10 percent disabling.  

The Board notes that the Veteran and his representative contend that the Veteran is entitled to SMC due to his service-connected disorders.  When examined by VA in September 2008, tortuous varicose veins on the bilateral inner thighs and medial aspect of the knees were noted.  He had had a recent stroke and was a poor historian.  It was noted that he had a history of chronic headaches.  

When the Veteran was examined for housebound status or permanent need for regular aid and attendance by VA in October 2008, the examining physician noted the following diagnoses: cerebrovascular accident (CVA) with aphasia, hypertension, and diabetes.  The examiner's report reflects that the Veteran had decreased ability of fine movement in the upper extremities, and it was noted that he was unable to walk without the assistance of another person.  He required a cane for locomotion.  It was also noted that the Veteran had restricted balance, occasional dizziness, and aphasia with impaired executive capacity.  The physician concluded that the Veteran required the daily personal health care services of a provider without which he would require hospital, nursing home, or other institutional care.  

An October 2008 record as provided by the Social Security Administration (SSA) reflects that the Veteran was awarded benefits due to disability which began in April 2008.  The primary diagnosis was late effects of CVA and a secondary diagnosis was organic mental disorder (chronic brain syndrome).  

Upon VA examination in March 2009, the Veteran reported having headaches three times per week, prior to having a stroke in June 2008.  He was a self sufficient manager of a bar and grill business at the time of the CVA.  This had been his employment for 22 years, and he worked essentially around the clock at the business to manage it.  Prior to when he had the stroke in 2008, he lived in a house alone and managed all of his affairs.  His medical conditions included diabetes, hypertension, and frequent headaches.  Results of his CVA in 2008 were both expressive and receptive aphasia and right-sided weakness in the upper extremity and lower extremity.  Aphasia from the stroke led to the inability to understand or to be understood.  He was ambulatory with a cane.  His gait was extremely debilitated, but he was able to take a few steps with the aid of a cane.  Computerized tomography (CT) angiogram of the head in November 2008 revealed mild to severe stenosis of multiple arteries in the brain with a wedge shaped area in the left parietal lobe consistent with remote infarct.  It was noted that his headaches were about the same as they were prior to the stroke.  He had right-sided weakness secondary to paralysis due to the stroke in June 2008.  After the stroke he had to discontinue living on his own and currently lived in a house with his wife.  Prior to the stroke he and his wife had lived in separate homes.  He was not able to hold an object in his right hand.  He was unable to shave, could not bathe, and needed help with dressing.  He was incontinent with urine and stool and wore adult diapers full time.  He was not able to take medications and was essentially not able to care for himself and needed full time care.  

Upon VA examination in May 2010 regarding the arteries and veins, the Veteran's medical history was noted to include hypertension, diabetes mellitus, dysphagia, ptosis, hyperlipidemia, gastroesophageal reflux disease (GERD), and ill defined cerebrovascular disease, dermatophytosis of the nails, and acquired keratoderma.  He was shown to have enormous right leg varicosities.  He experienced pain in that leg upon standing, walking, or at rest.  He did not use compression hose, and there was no edema of the foot or ankle.  No treatment for varicosities was noted, and there was no evidence of deep vein thrombosis.  

Upon additional VA examination in May 2010 regarding traumatic brain injury, the Veteran's severe impairment of memory, attention, concentration, executive functions, and severely impaired judgment were noted to be secondary to his stroke, and not residuals of traumatic brain injury.  It was further noted that he did not speak or communicate as a result of his stroke and not because of his brain injury.  

VA examination report in August 2010 shows that the Veteran required assistance with all activities of daily living due to residuals from his stroke.  His medical history included hypertension, diabetes, acute CVA, and GERD.  The Veteran was restricted to his home and its immediate vicinity.  He did not require the assistance of an attendant in reporting for the exam.  He was driven to the exam by his wife.  He was not hospitalized and lived at home with his wife, and he was not permanently bedridden.  He did not have the capacity to protect himself from the hazards and dangers of his daily environment.  He was not capable of speaking more than a few words and did not give any history of dizziness.  He, most likely, had some memory loss, but did not have poor balance that affected his ability to ambulate.  He was able to perform some of the activities of daily living.  He dressed himself with assistance but needed assistance with bathing but cleaned himself after toileting.  

Subsequently dated VA records reflect that the Veteran continues to require assistance with bathing, dressing, and hygiene.  His wife noted in a September 2010 statement that the Veteran started a fire when he tried to heat up a plate of food in the microwave.  

Permanently Bedridden 

The competent medical evidence shows that the Veteran is not permanently bedridden.  Specifically, as summarized above, there is no evidence that the Veteran's varicose veins or residuals of his traumatic brain injury caused him to remain in bed.  The competent medical evidence reflects that the Veteran had a CVA in 2008 and, as reported above by several examining physicians, the majority of difficulties that he now experiences have resulted from that nonservice-connected disability.  Therefore, the Veteran is not entitled to SMC on the basis of being permanently bedridden due to service-connected varicose veins and/or residuals of traumatic brain injury with headaches.  

In short, the preponderance of the competent and probative evidence shows that the service-connected disabilities have not rendered the Veteran permanently bedridden. 

Need for the regular aid and attendance of another person 

The competent medical evidence shows that the Veteran is in need of the regular aid and attendance of another person.  Specifically, as indicated above, he needs some help with most of the activities of daily living and assistance when walking.  He is unable to communicate effectively.  As for an inability to attend to the wants of nature, records in 2010 reflect that was able to clean himself after toileting.  

The question is whether the Veteran needs the regular aid and attendance of another person due to a service-connected disability.  The competent medical evidence does not reveal that the Veteran needs the regular aid and attendance of another person due to any service-connected disability, to include his varicose veins or his traumatic brain injury.  Instead, the evidence is clear, and it shows that the Veteran's primary difficulties are due to residuals of his 2008 CVA which is not a service-connected condition.  There is simply no evidence that the difficulties that the Veteran experiences at home or elsewhere are due to his service-connected conditions.  

While it is noted that the Veteran is unable to protect himself from hazards or dangers incident to his daily environment, it was noted by the 2010 examiner that this was due to residuals of his CVA and not the result of varicose veins or residuals of traumatic brain injury.  

As for the other factors noted in 38 C.F.R. § 3.352(a), there is no evidence that the Veteran requires a special prosthetic or orthopedic appliance for any of his service-connected disabilities.  Also, there is no evidence that any of his physical service-connected disabilities cause an incapacity requiring care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. 

In sum, the preponderance of the competent and probative evidence shows that the service-connected disabilities have not rendered the Veteran so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis. 

Housebound status 

As for whether SMC is warranted under 38 U.S.C.A. § 1114(s), the Veteran has two service-connected disabilities: varicose veins, rated as 40 percent disabling, and residuals of traumatic brain injury with headaches, rated as 10 percent disabling.  Accordingly, he does not have a service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently rated as 60 percent disabling.  

The competent medical evidence reflects that the Veteran has a history of a CVA accident in 2008.  And, as already reported, examiners have indicated that his current difficulties have resulted from that condition.  There simply is no evidence that he is substantially confined to his dwelling due to any service-connected disability, including his varicose veins or his traumatic brain injury.  Therefore, the preponderance of the competent and probative evidence is against a finding that the Veteran is permanently housebound by reason of his service-connected disabilities.


ORDER

SMC on account of being permanently bedridden, the need for the regular aid and attendance of another person or at the housebound rate is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


